DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Claims 1, 7, 8 and 11 have been amended.  Claims 1, 4-8 and 11 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the OH value of the polyphenylene ether resin to 0.001-0.1 mg KOH/g, the particle size of the inorganic filler, the weight ratio of the two polyphenylene ether resins, and the Mn of the polybutadiene, the combination of which was not previously required by all claims.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The phrase “oxidative polymerization carbon and oxygen atoms” appears to be missing “of” between “polymerization” and “carbon”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, applicants claim “adding a thermosetting polybutadiene resin to the thermosetting polybutadiene resin”; however, it is unclear as to how one of ordinary skill in the art would carry out this method step.

Claim Rejections - 35 USC § 103
Claims 1, 5-9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 10,590,272) in view of Wang (US 2015/0044485), Zeng (US 10,093,800), Liao (US 2016/0340546), and Liu (US 2017/0260367), as evidenced by AsahiKASEI (TUFTEC, Asahi Kasei, April 2016, 19 pages), Sabic (Noryl SA9000 Resin Solubility Guide, Sabic, May 2019, 4 pages), Vallance (US 2006/0135705) and SciFinder (CAS Registry Number 2212-81-9, 2020, 1 page).
Jung teaches a thermosetting resin composition for printed circuit boards, comprising the following (col. 12, ll. 49-60), where the parts are based on 100 parts by weight of the composition, which is the same as weight percent: 


    PNG
    media_image1.png
    298
    661
    media_image1.png
    Greyscale
 
	having a number average molecular weight of 1,000-10,000 (col. 6, ll. 50-55);
(b) 5-45 parts of three or more cross-linking curing agents consisting of 
(b1) a hydrocarbon-based cross-linking agent, specifically polybutadiene having a Mn of about 500-1600, based on a degree of polymerization of 10-30 (col. 7, ll. 40-56), which meets applicants’ (b);
(b2) a cross-linking agent containing three or more functional groups, specifically listed to include triallyl isocyanurate (TAIC), 1,3,4-trivinyl cyclohexane (TVCH), and the like (col. 7, ll. 57-62); and
(b3) a rubber having a block structure, such as styrene-butadiene block copolymers; 

(c) 10-30 parts flame retardant, which include brominated flame retardants, such as ethylene bistetrabromophthalimide and decabromodiphenyl ethane (col. 10, ll. 10-19); and phosphorus-based flame retardants, such as phosphate-based flame retardants (col. 9, l. 64 to col. 10, l. 2), which meets applicants’ (e);
(d) 10-50 parts surface-treated inorganic filler, specifically listing fused silica as a preferred filler as it exhibits a low coefficient of thermal expansion (col. 10, ll. 60-64), the filler having a particle size of 0.5-5 micron (col. 11, ll. 7-10), which meets applicants’ (d); and 
a reaction initiator, specifically listed to include  in an amount of about 2-5 parts based on 100 parts by weight of the poly(phenylene ether), exemplified (Perbutyl P) and specifically listed to include α,α’-bis(t-butylperoxy-m-isopropyl)benzene, which, as evidenced by SciFinder, is the same as bis(tert-butyldioxyisopropyl)benzene (p. 1), and as evidenced by the instant specification has a reactive oxygen content of about 9% (p. 20), and therefore meets applicants’ (g).
Choosing a composition comprising 20 wt% poly(phenylene ether), 10 wt% polybutadiene, 10 wt% TAIC, 10 wt% rubber block copolymer, 10 wt% flame retardant, 40 wt% inorganic filler and about 0.4-1 wt% reaction initiator is one example within the teachings of Jung that meets the claimed ranges.
Jung overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

As to the poly(phenylene ether), Jung teaches that a poly(phenylene ether) having two or more vinyl groups at both ends of the molecular chain thereof is usually used, exemplifying methacrylate terminated poly(phenylene ether), but the use of a typical unsaturated double bond moiety known in the art other than the vinyl group also falls within the scope of the present disclosure (col. 5, ll. 21-25).
Wang teaches a resin composition useful for a printed circuit board comprising:
vinyl-containing polyphenylene ether resin, specifically a vinyl benzyl ether polyphenylene ether or a methacrylate-terminated polyphenylene ether resin (p. 2, [0050] to p. 3, [0061]), specifically listing and exemplifying the resins to include SA-9000 and OPE-2St (p. 3, [0061] and p. 5, [0104]-[0105]); and 
styrene-butadiene copolymer, which acts as a crosslinker between the resins, obtaining a desirable compatibility and laminated thermal resistance without causing undesirable decrease of solder dip test and peeling strength of Wang actually exemplifies a 50:50 blend of vinyl benzyl ether polyphenylene ether and methacrylate-terminated polyphenylene ether resin (p. 6, Table 1, Example E9 and p. 7, Table 5, Examples E9 and E10), which is the same as the claimed weight ratio of 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a blend of vinyl benzyl ether polyphenylene ether and methacrylate-terminated polyphenylene ether as the polyphenylene ether resin of Jung, as the composition of Jung includes a hydrogenated styrene-butadiene copolymer and Wang teaches that the vinyl benzyl ether polyphenylene ether has high compatibility with hydrogenated styrene-butadiene copolymer. 
Additionally, it would have been obvious to use a 50:50 blend, or weight ratio of 1, as this is a blend used in the art of polyphenylene ether resin compositions for preparing printed circuit boards, as taught by Wang and as further evidenced by Liu (p. 6, Table 1, resin systems (a2) and (a4)).
While the examiner recognizes that the formulae of SA-9000 and OPE-2St do not exactly meet the claimed formula, Zeng teaches polyphenylene ether 

    PNG
    media_image2.png
    111
    613
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    109
    692
    media_image3.png
    Greyscale

where
 
    PNG
    media_image4.png
    202
    341
    media_image4.png
    Greyscale
.
Therefore, it can be seen that the claimed functionalized polyphenylene ethers are obvious variants and functional equivalents to SA9000 and OPE-2St; therefore, one of ordinary skill in the art would expect the use of a combination of SA9000 and OPE-2St to provide similar results and properties as the claimed combination of polyphenylene ethers. 

Jung teaches the poly(phenylene ether) resin as being possible to satisfy moisture resistance characteristics and dielectric characteristics due to improvement in “a decrease in –OH group” (col. 4, ll. 60-67), further teaching that the alcohol groups positioned at both ends of the polyphenol are deformed into a vinyl group having a low polarity (col. 5-6); therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a polyphenylene ether resin having an OH value as close to zero as possible, as Jung teaches that the decrease in the OH groups provides improved moisture resistance and dielectric characteristics.
Additionally, the polyphenylene ether exemplified by Jung has an OH content of about 300 ppm, as evidenced by Sabic (p. 2), which is the same as about 0.2 mg KOH/g.
Even further, Liao teaches polyphenylene ether resins used for preparing copper clad laminates in the field of printed circuit boards, teaching the following (p. 1):

    PNG
    media_image5.png
    92
    398
    media_image5.png
    Greyscale

Therefore, preparing the composition of Jung using a weight ratio of 1.0 of a combination of styrene functionalized polyphenylene ether and methacrylate functionalized polyphenylene ether, where both have an average OH number of 0.001-0.1 is prima facie obvious, as Wang teaches that the inclusion of the Liao teaches that a low hydroxyl number is necessary for providing good electrical properties in printed circuit boards.

As to the crosslinking agent, Jung teaches crosslinking agent (b2) a cross-linking agent containing three or more functional groups, specifically listed to include triallyl isocyanurate (TAIC), 1,3,4-trivinyl cyclohexane (TVCH), and the like (col. 7, ll. 57-62); however, does not teach or suggest the claimed crosslinking agents.
Liu teaches resin compositions for use in preparing prepreg and laminates for printed circuit boards, teaching a combination of polyphenylene ether resins having vinyl groups, such as styrenic or methacrylate end groups (p. 3), elastomers comprising butadiene and/or styrene (p. 4, [0031]), and isocyanurates, teaching them to include triallyl isocyanurate and triallyl cyanurate (p. 4, [0032]).
Therefore, using triallyl cyanurate in place of triallyl isocyanurate is prima facie obvious, as Liu teaches these crosslinking agents as functional equivalents in the art of polyphenylene ether resin compositions used in the art of printed circuit boards.

Wang teaches the inclusion of block copolymers, such as styrene butadiene block copolymers; however, does not teach or suggest the claimed thermoplastic resin.  
Liu teaches the suitable elastomers as the following (p. 4):

    PNG
    media_image6.png
    221
    406
    media_image6.png
    Greyscale

Therefore, choosing a hydrogenated styrene-isoprene-styrene copolymers (also known as SEPS) and hydrogenated styrene-butadiene/isoprene-styrene copolymers (also known as SEEPS) is prima facie obvious, as Liu teaches that these are functional equivalents to styrene-butadiene block copolymers taught by Jung in the art of polyphenylene ether resin compositions used in the art of printed circuit boards.

Jung in view of Wang, Zeng, Liao and Liu is prima facie obvious over instant claims 1, 5, 6 and 10.
As to claim 7, Zeng teaches suitable phosphorus-based flame retardants for polyphenylene ether resin compositions, in addition to the brominated flame retardants, specifically listing them to include OP-930 (col. 12, ll. 48-50), which as evidenced by Vallance is aluminum diethylphosphinate (p. 8, [0079]).
Zeng also teaches suitable phosphorus-based flame retardants to include 10-(2,5-dihydroxyphenyl)-9,10-dihydro-9-oxa-10-phosphaphenanthrene-10-oxide (col. 12, ll. 40-44), which meets applicants’ Formula (D).

As to claim 11, Jung teaches a general method of preparing the functionalized polyphenylene ether resins, teaching a method of carrying out a redistribution reaction on a high molecular weight polyphenylene ether in order to modify it into a lower molecular weight polyphenylene ether resin by way of a radical initiator and/or catalyst and a bisphenol compound, providing a lower molecular weight polyphenylene ether with alcohol groups positioned at the ends which can be deformed into a vinyl groups (col. 5-6).
Liao exemplifies preparing functionalized PPE resins for use in printed circuits, by preparing “PPE-A5” prepared by reacting 2,6-dimethylphenol and tetramethyl bisphenol A in a solvent comprising a copper and amine complex, and in the presence of oxygen, which is then reacted with bisphenol A and benzoyl peroxide to reduce the molecular weight from 25000 g/mol to 2020 g/mol, and subsequently grafted with chloromethane styrene to prepare a polyphenylene ether having alkenyl groups at two ends, an OH number of smaller than 0.01 and a molecular weight (Mn) of 2133 g/mol (PPE-B2) (p. 6, [0118]-[0120]).  
prima facie obvious, as this is known method of preparing such polymers, as taught by Liao.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 10,590,272) in view of Wang (US 2015/0044485), Zeng (US 10,093,800), Liao (US 2016/0340546), and Liu (US 2017/0260367), as applied above to claims 1, 5-8 and 11, and further in view of Endo (US 10,047,224).
Jung in view of Wang and Zeng is prima facie obvious over instant claims 1, 5-8 and 11, as described above and applied herein as such, as Jung in view of Wang, Zeng, Liao and Liu teach the claimed polyphenylene ether resin compositions which are useful for preparing printed circuit boards.

As to claim 4, Jung teaches the inclusion of a rubber having a block structure, only listing styrene-butadiene copolymers as a specific example thereof.  
Endo teaches polyphenylene ether resin compositions for preparing printed circuit boards, comprising end factionalized polyphenylene ethers, a crosslinking curable agent listed to include TAIC or TAC as a crosslinking compound, an organic peroxide, a compatibilizer for the crosslinking curable agent and the polyphenylene ether, taught to include hydrogenated block copolymers having a vinyl aromatic compounds content of 5-50 wt% (col. 21, ll. 13-17), teaching the following (col. 21, ll. 18-29):

    PNG
    media_image7.png
    216
    403
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a hydrogenated block copolymer as the block copolymer crosslinking agent in Jung, as Endo teaches that they provide compatibility between the TAIC/TAC crosslinking agent and the polyphenylene ether, while improving the electric characteristics and heat resistance, providing motivation to use a hydrogenated block copolymer rather than a styrene-butadiene block copolymer as the block copolymer crosslinking agent in Jung.

As to claim 9, Jung exemplifies the inclusion of bis(tert-
butylperoxyisopropyl)benzene (Perbutyl P) as the reaction initiator; however, does not teach dicumyl peroxide.
Zeng teaches the radical initiators to include one or more selected from the group consisting of dicumyl peroxide…di(tert-butylperoxyisopropyl)benzene, etc., where dicumyl peroxide is preferred because it has a high half-life temperature and initial reaction temperature, which will not excessively initiate the curing reaction when curing is not needed or is in semi-curing process, and 
Endo teaches that α,α’-bis(t-butylperoxy-m-isopropyl)benzene is preferred from the standpoint that a cured product being excellent in heat resistance and having a low dielectric constant and dielectric loss tangent can be obtained (col. 18, l. 58 to col. 19, l. 2).
Therefore, using a combination of α,α’-bis(t-butylperoxy-m-isopropyl)benzene and dicumyl peroxide is prima facie obvious, as it is within the teachings of the art, and the combination would be expected to provide a cured product having excellent heat resistance, low dielectric constant and dielectric loss tangent, as well as providing storage stability for the polyphenylene resin composition when curing is not intended to be initiated.

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Jung merely suggests a decrease in OH groups, but does not teach the claimed OH value.  Applicants also argue that Wang does not teach the claimed OH value.
Liao teaches polyphenylene ether resins used for preparing copper clad laminates in the field of printed circuit boards, teaching the following (p. 1):

    PNG
    media_image5.png
    92
    398
    media_image5.png
    Greyscale

Applicants argue that Jung fails to teach a combination of two different polyphenylene ether resins with two different end groups.
The examiner agrees, hence the use of the combination of Wang, Zeng and Liu, as Wang teaches that the inclusion of the styrene functionalized polyphenylene ether can improve the compatibility with the polyphenylene ether and the styrene butadiene copolymer, such as a hydrogenated diene-butadiene-styrene copolymer, which is added to improve thermal resistance, and Endo also teaches that the inclusion of such provides compatibility between the (iso)cyanurate crosslinking agent and the polyphenylene ether resin.  Zeng teaches the specific structure of the claimed polyphenylene ethers and Liu teaches that a weight ratio of 1 is suitable for use in the art of printed circuit boards.

Applicants argue the difference between the structures taught by Jung and Wang; however, Zeng teaches those taught by Jung and Weng to be functionally equivalent to the claimed structures, where applicants have not shown an unobvious difference between them.

Applicants argue that Wang exemplifies a 50:50 ratio of the two polyphenylene ether resins, where the claimed weight ratio is 0.75 to 1.25.  One of ordinary skill in the art would construe the 50:50 weight ratio as 1:1, or 1.0.  
If applicants are in disagreement, a 112(b) rejection will be applied to the claimed weight ratio, as it is unclear as to how applicants are determining the claimed ratio.

Applicants argue that Wang does not teach the claimed Mn.
Jung teaches a Mn of 1,000-10,000.  Wang does not teach the Mn, but exemplifies the use of SA-9000, which has a Mn of 2300, and OPE-2St has a Mn of 2270, as evidenced by Kawabe (US 2007/0129502, p. 19, [0238]).

Applicants argue that Wang shows that the blend of the two functionalized polyphenylene ethers results in a decrease in peel strength compared to a single resin, arguing that one of ordinary skill in the art would not be motivated to use such a blend.
Wang teaches that the styrene-butadiene copolymer acts as a crosslinker between the resins, obtaining a desirable compatibility and laminated thermal resistance without causing undesirable decrease of solder dip test and peeling strength of copper foils (p. 4, [0067]).  This decrease in peel strength would not be seen as undesirable, when the comparative examples show peel strengths as low as 2.45.

Applicants argue that Wang does not teach the claimed crosslinking agent.
The proposed rejection is to modify the teachings of Jung by adding a styrene end functionalized polyphenylene ether, as Wang teaches that the inclusion of such improves the compatibility of the polyphenylene ether and the block copolymer.
Jung teaches the inclusion of TAIC, where TAC (triallyl cyanurate) is taught as a functional equivalent thereto.

Applicants argue that the structures taught by Zeng clearly deviate from the claimed combination of the styrene-ended and acrylate-ended functionalized polyphenylene ethers.
The examiner is unclear as to how applicants came to this conclusion, as Zeng teaches polyphenylene ethers with a Mn=500-5000 and unsaturated double bonds, meeting the claimed structures, where Z (the unsaturated double bond end groups) can be 

    PNG
    media_image8.png
    287
    407
    media_image8.png
    Greyscale
, and does not exclude the possibility of using a mixture thereof.

Applicants argue that the combination of SA-9000 and OPE-2St in Liu does not provide advantages when compared with the use of a single kind of polyphenylene ether resin.
The examiner disagrees.  Please consider the data provided by Liu.

    PNG
    media_image9.png
    365
    428
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    249
    402
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    219
    520
    media_image11.png
    Greyscale

Here, Liu shows that the use of a blend of the two polyphenylene ethers provides the lowest Df and Dk values, while maintaining a high Tg, and even a high peel strength for Examples 6 and 7.  Therefore, using a blend is seen as beneficial for the overall combined properties of the resin composition.

Applicants argue each of the evidentiary references used in the rejection; however, these references were used to show inherent properties of specific components taught by Jung, Wang and Zheng.

Applicants argue that none of the cited references render obvious the use of an inorganic filler having a particle size of 0.01-20 micrometers.
Jung specifically teaches the following (col. 11, ll. 7-10):

    PNG
    media_image12.png
    75
    408
    media_image12.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768